United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Wilmington, DE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2116
Issued: February 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant timely appealed the Office of Workers’ Compensation
Programs’ September 12, 2006 merit decision regarding her entitlement to schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has more than
a five percent left upper extremity impairment, for which she received a schedule award.
FACTUAL HISTORY
On March 2, 2005 appellant, then a 56-year-old information receptionist, filed a claim for
an occupational injury to her left shoulder. She first noticed her shoulder condition and its

relation to her employment on January 31, 2005. The Office accepted her claim for a left
shoulder strain.1 There is no indication that appellant stopped work due to this injury.2
On August 2, 2006 appellant filed a claim for a schedule award. In a report dated July 6,
2006, Dr. Richard I. Zamarin, a Board-certified orthopedic surgeon, reviewed appellant’s
medical records and discussed her complaints and examination findings concerning her left
shoulder and right knee conditions. Examination of the left shoulder revealed tenderness over
the left AC joint and lateral subacromial space. Range of motion findings were noted as
abduction 140 degrees, adduction 50 degrees, flexion 180 degrees, extension 60 degrees, external
rotation 90 degrees and internal rotation 90 degrees. The strength of the left supraspinatus and
external rotator were noted as 5/5. Utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides), Dr. Zamarin stated that
there was no impairment of the upper extremity with regard to flexion, extension, external
rotation, internal rotation and adduction. Under Figure 16-43, page 477 of the A.M.A., Guides,
he noted that 140 degree abduction equated to a two percent upper extremity impairment, which
under Table 16-3, page 439 of the A.M.A., Guides corresponded to one percent whole person
impairment. He also reported findings for lower extremity impairment.
On August 9, 2006 an Office medical adviser reviewed Dr. Zamarin’s July 6, 2006
report. He concurred that appellant had a two percent impairment due to lack of abduction. The
Office medical adviser further found that appellant had an additional three percent impairment
for pain according to Table 18-1 on page 574 of the A.M.A., Guides. Thus, he concluded that
appellant had a five percent left upper extremity impairment. The Office medical adviser also
concluded that appellant had a two percent left lower extremity impairment due to her workrelated left knee condition. He further stated that the date of maximum medical improvement
was July 8, 2006.
By decision dated September 12, 2006, the Office granted appellant a five percent left
upper extremity impairment. The period of the award ran for 15.6 weeks from July 8 to
October 25, 2006.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members
or functions of the body. However, the Act does not specify the manner in which the

1

In 2002 appellant underwent a left shoulder surgery to repair a nonwork-related rotator cuff condition.

2

The record reflects that, under a separate claim, File No. 032041798, appellant has an accepted right medial
meniscus tear for which she underwent surgery on January 13, 2006. The claim involving the accepted meniscal
tear is not before the Board on the present appeal.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404 (1999).

2

percentage of loss shall be determined. For consistent results and to ensure equal justice
under the law to all claimants, good administrative practice necessitates the use of a single
set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by the implementing regulation as the appropriate
standard for evaluating schedule losses.5
ANALYSIS
In the current claim, the Office accepted that appellant sustained a left shoulder strain.
Appellant filed a claim for a schedule award on August 2, 2006. In support of her claim, she
submitted a July 6, 2006 report from Dr. Zamarin, who provided impairment ratings for
appellant’s left shoulder and left knee work-related conditions.6 For the left shoulder,
Dr. Zamarin measured abduction 140 degrees, adduction 50 degrees, flexion 180 degrees,
extension 60 degrees, external rotation 90 degrees and internal rotation 90 degrees. He
determined that 140 degrees abduction constituted two percent upper extremity impairment
under Figure 16-43 on page 477 of the A.M.A., Guides. Dr. Zamarin did not support that
appellant had any greater impairment attributable to her left arm.
An Office medical adviser reviewed Dr. Zamarin’s findings and concurred with his
determination that appellant had two percent arm impairment due to loss of abduction.7 He
additionally recommended that an additional three percent impairment for pain under Table 18-1
on page 574 of the A.M.A., Guides be added to the calculated two percent range of motion left
shoulder impairment to arrive at a total impairment of five percent for the left shoulder. Chapter
18, however, should not be used to rate pain-related impairments for any condition that can be
adequately rated on the basis of the body and organ impairment systems given in other chapters
of the A.M.A., Guides.8 Dr. Zamarin did not provide a pain-related impairment and the Office
medical adviser failed to explain why appellant’s condition could not be adequately rated under
other chapters. The Board, thus, finds that the evidence supports that appellant only has a two
percent impairment of the left arm. Consequently, appellant has not established entitlement to a
schedule award greater than the five percent awarded by the Office.
CONCLUSION
The Board finds that appellant has no more than a five percent impairment of her left
upper extremity for which she received a schedule award.

5

Id.

6

Dr. Zamarin made impairment findings regarding appellant’s left knee work-related condition; however, these
findings will not be addressed on appeal as the current claim pertains only to appellant’s left shoulder strain. See
20 C.F.R. § 501.2(c).
7

A.M.A., Guides 477, Figure 16-43.

8

Id. at 18.3(b); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 4
(June 2003); see also Philip A. Norulak, 55 ECAB 690 (2004).

3

ORDER
IT IS HEREBY ORDERED THAT the September 12, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: February 9, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

